Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/21/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to methods of mapping, indicating, encoding and transmitting uplink (UL) grants and downlink (DL) assignments for wireless communications for carrier aggregation.
Each independent claim identifies the uniquely distinct features, particularly:
receive configuration information, the configuration information indicating a first component carrier to be monitored for a first physical downlink control channel (PDCCH) transmission including scheduling information related a first physical downlink shared channel (PSDCH) transmission including first downlink traffic data via a second component carrier;  
receive, based on the configuration information, first downlink control information (DCI) in the first PDCCH transmission, the first DCI having a first format and including a carrier indicator that indicates the second component carrier and the first DCI indicating resources for receiving the first PDSCH transmission including the first downlink traffic data;  and 
receive, based on the first DCI, the first PDSCH transmission including the first downlink traffic data via the second component carrier. 

The closest prior art:
Chung (US 20110194501 A1, hereinafter Chung) discloses a method for allocating resources in a multi-carrier system including communicating the information of allocated resources (Fig 1-15).
Kim (US 20120044821 A1, hereinafter Kim) discloses a system for monitoring a control channel in a multi-carrier system.
Ojala (US 20100182968 A1) discloses method comprising generating position-related indication information in a network system.
All the prior art disclose conventional methods of mapping, indicating, encoding and transmitting uplink (UL) grants and downlink (DL) assignments, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473